Citation Nr: 1431568	
Decision Date: 07/14/14    Archive Date: 07/22/14

DOCKET NO.  13-16 938	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Espinoza, Associate Counsel


INTRODUCTION

The Veteran had active service from March 1966 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

This case was previously before the Board in December 2013, when the claim of entitlement to service connection for ischemic heart disease, to include as due to herbicide exposure, was remanded for additional development.

In April 2013, the Veteran and additional witnesses testified at a hearing before a Decision Review Officer.  The transcript of the hearing is of record.

There is evidence in the record to raise an informal claim of entitlement to a total disability rating based on individual unemployability (TDIU).  Specifically, in a statement, dated in December 2013, the Veteran stated he was forced to retire in 1991, due to his heart condition, as he was not physically able to work.  The Board is cognizant of the Court of Appeals for Veterans Claims holding in Rice v. Shinseki, 22 Vet. App. 447 (2009), that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As the claim presently before the Board is for service connection rather than an increased evaluation, the holding in Rice is not for application in this case. 

Thus, the issue of entitlement to TDIU has been raised by the record, but has not been adjudicated by the agency of original jurisdiction (AOJ), but should be addressed in light of the grant in the decision below.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran has ischemic heart disease that had its onset during active service.

CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease are met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 , 1154, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  In this decision, the Board grants service connection for ischemic heart disease.  This represents a complete grant of the issue on appeal.  Therefore, VA's duty to notify or assist, including pursuant to 38 C.F.R. § 3.103(c)(2) (2013) and Bryant v. Shinseki, 23 Vet App 488 (2010), are rendered moot.  Additionally, the Board observes that the grant of the claim renders moot lack of compliance, if any exists, with the December 2013 Board remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998). 

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110(West 2002); 38 C.F.R. § 3.303 (2013).  To establish service connection on a direct incurrence basis, the Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  In service connection claims consideration must be given to all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303(a).

In addition, certain chronic diseases, such as cardiovascular-renal disease, may be presumed to have been incurred in, or aggravated by, service if the disease becomes manifest to a compensable degree within one year of separation from qualifying military service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  Additionally, service connection on the basis of continuity of symptomatology can be established for the chronic diseases specified at 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran asserts that he has ischemic heart disease primarily as a result of agent exposure during active service.  The Veteran also maintains that he experienced symptoms of such, including chest pain and dizziness, during and since service.  

The Veteran satisfies the existence of the present disability standard with regard to ischemic heart disease.  A March 2011 VA treatment record, as well as private treatment records, diagnosed the Veteran with contrary artery disease and ischemic heart disease.  An April 2011 private treatment record provided a problem list that included coronary artery disease with previous multiple interventions, bypass surgery and single balloon angioplasty, ischemic cardiomyopathy, inferior wall infarction, paroxysmal atrial fibrillation, and carotid disease, among other problems.  Additionally, numerous other private treatment records document related issues.  Thus, the Board finds the Veteran has a current disability, best characterized as ischemic heart disease.  The question remaining for consideration is whether the Veteran's current disability of ischemic heart disease is related to service.

The evidence of record supports a finding that the Veteran sustained symptoms of ischemic heart disease while in service.  Specifically, a December 1967 service treatment record documented that the Veteran complained of chest pain.  A May 1966 service treatment record indicated the Veteran had a loss of equilibrium.  A June 1966 service treatment record indicated the Veteran was dizzy in class.  Similar symptoms of complaints of lightheadedness with activity, and occasional chest pain, associated with the Veteran's ischemic heart disease, were documented in a March 2009 private treatment record.  As the Veteran's service treatment records and other evidence are supportive of his competent and credible contentions regarding symptoms of ischemic heart disease during service, the element of the incurrence of an in-service disease is met.

A medical letter, received by VA in January 2013, from Dr. J. H., stated that agent orange exposure resulted in the early advancement of the Veteran's progressive coronary disease at the early age of 23.   He further stated that he had treated the Veteran since the early 1980s, and that the Veteran was referred from Dr. F. H., now deceased, who treated the Veteran from 1973.  He further stated the Veteran complained of chest pains while a patient of Dr. F. H.  

In some circumstances, lay evidence may be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The November 1969 separation examination documented the Veteran's systolic blood pressure reading as 134 and the diastolic reading as 76, and indicated the heart and vascular system were normal.   However, the Veteran described, in a statement, received by VA in June 2014, that during his discharge physical he had arrhythmia so he sat in waiting room for a half an hour and then examiner reported his heart was normal.  Moreover, in the June 2014 statement, the Veteran further stated he experienced continued chest pain after his discharge in 1970, in 1971 he sought treatment from Dr. F. H, and was referred to a cardiologist and eventually referred to Dr. J. H.  In a June 2013 statement, the Veteran stated he began to have medical problems almost immediately after discharge.  In a May 2011 statement, the Veteran indicated he sought treatment from Dr. F. H. as in 1973 as chest pains were waking him up at night.  Thus, the Veteran has fairly consistently stated that he has experienced chest pain during and since service.  The Veteran is competent to testify as to observable symptoms such as chest pain, because such symptoms are capable of lay observation.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board finds the Veteran's statements regarding the onset of his symptoms pertaining to his ischemic heart disease to be credible and they are accorded significant evidentiary weight.

In this case, there is no VA medical opinion addressing whether the Veteran's ischemic heart disease is related to his military service.  However, collectively, the evidence weighs in favor of the claim rather than against the claim, based on a continuity of symptomatology, as there is no evidence of an intercurrent cause.  See 38 C.F.R. § 3.309(a), Walker, 708 F.3d at 1338.  Specifically, as described above, Dr. J. H. indicated the Veteran's coronary disease had advanced when the Veteran was 23 years old.  The Board notes that the Veteran less than 6 months from turning 23 years old when he separated from service.  Thus, Board finds that, the evidence in combination, including the Veteran's lay statements, support a finding that the ischemic heart disease as likely as not had its onset during active military service.  This is particularly so when reasonable doubt is resolved in his favor.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).  Accordingly, the Board concludes that service connection is warranted for ischemic heart disease.

Finally, in light of the grant of the claim on the basis of continuity of symptomatology, a discussion of the claim on the basis of other theories of entitlement, such as chronicity or due to herbicide exposure, is unnecessary. 


ORDER

Entitlement to service connection for ischemic heart disease is granted.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


